PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Patent No. 10,519,671
Issued: 31 December 2019
Application of Tompkins et al.
Application No. 15/877,493
Filed: 23 Jan 2018
For: FOLDING STAIRCASE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the “PETITION UNDER 37 C.F.R. § 1.78 FOR ACCEPTANCE OF UNINTENTIONALLY DELAYED BENEFIT CLAIM” filed August 28, 2020 for the benefit of the prior filed non-provisional application as set forth in the concurrently filed Application Data Sheet (ADS).  

The petition under 37 CFR 1.78 is DISMISSED. 

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(e) must be accompanied by:  

(1) the reference required by 35 U.S.C. § 120 and 37 CFR § 1.78(d)(2) of the prior-filed application, unless previously submitted;
(2) the petition fee set forth in § 1.17(m); and
(3) a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for set forth on petition was not properly set forth in an application data sheet on filing. The four and sixteen-month periods specified in 37 CFR § 1.78(a)(4) expired without the claim being submitted in an application data sheet.    

On filing, an ADS was received which identified the prior filed application as 15/612,102 with a filing date of June 2, 2017 which was recognized as evidenced by the Filing Receipt mailed February 20, 2018.

The petition lacks items (1) and (3) above.



37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS supplied with the petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed February 20, 2018. Specifically, the most recent filing receipt indicates that Application No. 15/612,102 claims benefit of prior-filed provisional Application No. 62/346,230. However, the ADS filed August 28, 2020 indicates that the subject application is a continuation of Application No. 62/346,230. The subject application was filed January 23, 2018, while the provisional application was filed June 6, 2016. As such, the subject application cannot directly claim benefit of the aforementioned provisional application. Furthermore, the benefit claim in the ADS states that the subject application is a “continuation” of the provisional application. It appears that applicant intended to state that Application No. 15/615,102 claims benefit of prior-filed Application No. 62/346,230. A corrected ADS which is properly marked as required by 37 CFR 1.76(c) must be filed, indicating the desired benefit claims. 

With regard to item (3), the statement of unintentional delay varies from that required by 35 CFR 1.78(e). 37 CFR § 1.78(e) requires a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  Since the statement appearing in the petition varies from the required language, the statement could be construed as the statement required by 37 CFR §§ 1.78(e) and (c), however, the petition was filed more than two years after the date the domestic benefit claim was due. 




In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. The explanation states “Upon a review of the patent family, the Applicant noticed that the above-listed priority information unintentionally included a typographical error in the application number for the pending US application (US Application No. 15/612,102 should have been US Application No. 15/615,102).” As the entire delay, between when the benefit claim was due and the filing of a grantable petition, must be unintentional, the explanation required needs to be more specific as to when petitioners became aware that the priority claim was not correct and what efforts were employed, and when, to correct the matter.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

In view thereof, the petition in the instant matter is not grantable.



Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
			Post Office Box 1450			
Alexandria, VA 22313-1450


By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

/DOUGLAS I WOOD/
Attorney Advisor, OPET